Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  July 15, 2011                                                                  Robert P. Young, Jr.,
                                                                                           Chief Justice

                                                                                 Michael F. Cavanagh
                                                                                       Marilyn Kelly
                                                                                 Stephen J. Markman
  142709 & (14)                                                                  Diane M. Hathaway
  143069                                                                             Mary Beth Kelly
  _________________________________________                                          Brian K. Zahra,
                                                                                                Justices

  In re Parole of PHILIP JOSEPH PAQUETTE
  _________________________________________
  HURON COUNTY PROSECUTOR,
          Plaintiff-Appellee,
  v
                                                        SC: 142709
                                                        COA: 301140
  PHILIP JOSEPH PAQUETTE,                               Huron CC: 92-003524-FC
             Defendant-Appellant.                                  10-004459-AR
  _________________________________________/

  In re Parole of PHILIP JOSEPH PAQUETTE
  _________________________________________

  HURON COUNTY PROSECUTOR,
          Plaintiff-Appellee,
                                                        SC: 143069
  v                                                     COA: 301140
                                                        Huron CC: 92-003524-FC
  PHILIP JOSEPH PAQUETTE,                                          10-004459-AR
             Defendant-Appellee,
  and
  PAROLE BOARD,
             Intervener-Appellant.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The applications for leave to appeal the February 10, 2011 order of the Court of Appeals
  are considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Court of Appeals for consideration as on leave granted.
                                                                                                              2


      We appoint the State Appellate Defender Office as counsel to represent the
defendant in the Court of Appeals and any subsequent proceeding in this Court. The
Court of Appeals is DIRECTED to decide this case on an expedited basis.

       We note that a similar issue is presented in the cases of People v Haeger (Docket
No. 141718) and In re Parole of Michelle Elias (Docket No. 142198), which we
remanded to the Court of Appeals for consideration together, as on leave granted, by
orders dated February 2, 2011.

      We do not retain jurisdiction.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        July 15, 2011                       _________________________________________
       y0712                                                                Clerk